Exhibit 10.1
EXHIBIT A


AMENDMENT TO THE
MARRIOTT INTERNATIONAL, INC. STOCK AND CASH INCENTIVE PLAN


THIS AMENDMENT to the Marriott International, Inc. Stock and Cash Incentive
Plan, as amended and restated effective January 1, 2008, and as subsequently
amended from time to time (the “Plan”), is made this 8th day of May, 2020, as
follows (new language underlined and deleted language struck):


1.Article 12.2 of the Plan is hereby amended to read as follows:


12.2 Non-Employee Director Deferred Share Awards. On the first (1st) full
trading day immediately following each Annual Meeting, each Non-Employee
Director designated by the Board shall receive a Non-Employee Director Deferred
Share Award of a number of Shares determined by the Board before such Annual
Meeting. Each Non-Employee Director Deferred Share Award shall be fully vested
vest and become nonforfeitable on a daily pro-rata basis over the twelve (12)
month period following the grant when granted and the subject vested Shares
shall be distributed to the Non-Employee Director in a lump sum within 30 days
following the Non-Employee Director’s Termination of Service, unless the
Non-Employee Director makes an advance election designating another time or form
of distribution. Any such advance election must be made in writing on a form and
in a manner prescribed by the Committee (or its delegate(s)) and delivered to
the Company on or before (and become irrevocable by) the last day of the
calendar year that immediately precedes the year of grant of the Non-Employee
Director Deferred Share Award. The Non-Employee Director shall have no voting,
transfer, liquidation, dividend or other rights of a stockholder of the Company
with respect to Non-Employee Director Deferred Share Awards prior to such time
that the subject Shares are distributed to the Non-Employee Director.


2.The first sentence of Article 15.1 of the Plan is hereby amended to read as
follows:


15.1 Treatment of Awards. Except as otherwise explicitly provided in any Award
Agreement with a grant date on or after February 1, 2016, if a Participant who
is actively employed by the Company incurs a Covered Termination of Employment
(as defined in Article 15.2 below) within three (3) months preceding or twelve
(12) twenty-four (24) months following a Change in Control (as defined in
Article 15.3 below), then the following shall occur with respect to any Awards
held by or granted to such Participant (or any Beneficiary) immediately
following the later to occur of such Change in Control and such Covered
Termination of Employment (the “Trigger Date”):


3.Article 15.2(b) of the Plan is hereby amended to read as follows:


         (b) Good Reason. Any voluntary termination of employment of a
Participant following: (A) a material diminution in the Participant’s base
compensation, target annual bonus or target stock incentive; (B) a material
diminution in the Participant’s position, authority, duties or responsibilities
as in effect immediately prior to the Change in Control, provided that a Change
in Control (including the fact that the Company’s stock is not publicly held or
is held or controlled by a single stockholder as a result of a Change in
Control) shall





--------------------------------------------------------------------------------



not of itself be deemed a material diminution in the Participant’s position or
authority, duties or responsibilities, or; (C) a material diminution in the
position, authority, duties, or responsibilities of the supervisor to whom the
Participant is required to report as in effect immediately prior to the Change
in Control, including a requirement that the Participant report to a corporate
officer or employee instead of reporting directly to the Board of the Company or
a Subsidiary,; (D) a material diminution in the budget over which the
Participant retains authority; or (E) a material change in geographic location
at which the Participant must perform services to a distance of more than fifty
(50) miles from its location immediately prior to the date of a Change in
Control; provided that, with respect to any Awards that are subject to Code
Section 409A, the voluntary termination also must qualify for treatment as an
involuntary separation from service under the safe harbor described in Treasury
Regulation Section 1.409A-1(n)(2).


4.Article 15.3 of the Plan is hereby amended to read as follows:


15.3 Change in Control Definition. A Change in Control shall occur if:


        (a) Acquisition of Voting Securities. Any Person directly or indirectly
becomes the Beneficial Owner of more than thirty percent (30%) (fifty percent
(50%) if the Person is a Marriott family member (as defined in Item 404 of the
Securities Exchange Commission’s Regulation S-K) or a trust, company or other
entity under the control (as defined in Rule 12(b)(2) under the Exchange Act) of
one or more of such Marriott family members) of the Company’s then outstanding
voting securities (measured on the basis of voting power), provided that the
Person (i) has not acquired such voting securities directly from the Company,
(ii) is not the Company or any of its Subsidiaries, (iii) is not a trustee or
other fiduciary holding voting securities under an employee benefit plan of the
Company or any of its Subsidiaries, (iv) is not an underwriter temporarily
holding the voting securities in connection with an offering thereof, and (v) is
not a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of Company
stock; or


        (b) Merger, or Consolidation, etc. The consummation by the Company
(whether directly involving the Company or indirectly involving the Company
through one or more subsidiaries or affiliates) of a merger, consolidation,
reorganization, business combination or other similar transaction merges or
consolidates with any other corporation, other than such a transaction merger or
consolidation resulting in where the holders of the voting securities of the
Company outstanding immediately prior to such transaction merger or
consolidation representing own fifty percent (50%) or more of the combined
voting power of the voting securities of the surviving entity Company, the other
corporation (if such corporation is the surviving corporation) or the parent of
the Company or other corporation, in each case outstanding immediately following
such transaction after such merger or consolidation; or


        (c) Change in Majority of Board. Continuing Directors cease to represent
a majority of the Board, where “Continuing Directors” shall mean, on any date,
individuals who, at the beginning of and continuously throughout the two year
period ending on such date, served as the directors of the Board on November 7,
2008, together with and any other Director director who was appointed, elected
or nominated for election as a Director during such period (other than a
Director designated by a person who shall have entered into an



--------------------------------------------------------------------------------



agreement with the Company to effect a transaction described in Article 15.3(a),
(b) or (d)) whose appointment, election or nomination for election by the
stockholders is approved by at least two-thirds a majority of the Directors who
were Continuing Directors on the date of such appointment, election or
nomination for election at such time. No individual initially elected or
nominated as a Director of the Company as a result of an actual or threatened
election contest with respect to Directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be a Continuing Director; or


        (d) Sale, Liquidation or Other Disposition. The stockholders of the
Company approve a plan of complete dissolution or liquidation of the Company or
the Company sells or disposes all or substantially all of its assets in any
single transaction or a series of related transactions.


In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Company’s incorporation or to create a holding company structure
pursuant to which the Company becomes a wholly-owned subsidiary of an entity
whose outstanding voting securities immediately after its formation are
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to the formation of such entity.


Notwithstanding the foregoing provisions of Article 15.3, with respect to any
Award (or portion of any Award) that is subject to Code Section 409A and for
which Change in Control constitutes a payment event, if any event described in
this Article 15.3 does not qualify as a “change in control event” within the
meaning of Code Section 409A(a)(2)(A)(v) and the regulations thereunder, then
such event shall constitute a Change in Control for purposes of the foregoing
provisions of Section 15.3 only to the extent such status does not result in
taxation pursuant to Code Section 409A, and appropriate provision shall be made
for the protection of any rights to future distribution, including, without
limitation, a nonqualified deferred compensation account allocation of
equivalent value.

